DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 5, 7-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat et al. [Bhat, US 20170027527].
As to claim 8. Bhat discloses An early warning device of sudden death, comprising: 
a respiratory sensor module configured to extract and detect information about respiration of a user, [0060, 0074] physiological signal can be sensed from one or more sensors; 
a blood oxygen saturation sensor module configured to extract and detect information about blood oxygen saturation of the user, [0060, 0074] physiological signal can be sensed from one or more sensors; 
a heart rate sensor module configured to extract and detect information about heart rate and information about heart rate variability of the user, [0060, 0074] physiological signal can be sensed from one or more sensors; and 
a microprocessor module, detection circuit 113 [0069, fig. 1], configured to perform an abnormality detection and calculate an early warning level, [0064, 0069], wherein the microprocessor module receives physiological signals transmitted from the respiratory sensor module, the blood oxygen saturation sensor module and the heart rate sensor module, [0063, 0074], and outputs alarm information and original data to an alarming module, [0064], a data transmission module, [0067] and a data storage module, [0067-0069], wherein the alarming module is configured to produce sound, light and vibration alarms based on outputs of the microprocessor module, [0076], and the data transmission module is configured to transmit the original data and the data storage module is configured to store the original data, [0067-0069].

As to claim 10. Bhat discloses An early warning system of sudden death, comprising: the early warning device of sudden death according to claim 8, configured to collect respective physiological signals, determine whether the respective physiological signals are abnormal or not, and alarm abnormal information, [0064]; 
a mobile terminal or computer configured to transmit the physiological information collected by the early warning device of sudden death, as well as the alarming log or the monitoring log to a network server, [0066, 0067]; 
a network server configured to perform large data analysis, processing, storage and backup of the physiological information and the alarming log or the monitoring log that are transmitted from the mobile terminal or computer, [0066, 0067]; and 
a medical care terminal connected to the network server and configured to analyze and process the uploaded physiological information and the alarming log or the monitoring log by a doctor, and formulate and feed back a diagnosis and treatment guidance to the user or a guardian of the user for execution, wherein the early warning device of sudden death is in wired or wireless data communication with the mobile terminal or computer, [0066, 0067, 0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Zdeblick [US 20160324442].
As to claim 9. Bhat fails to disclose The early warning device of sudden death according to claim 8, wherein the microprocessor module comprises an MSP430 single chip computer; and the data storage module comprises a Micro-SD card module or a FLASH module.
Zdeblick teaches a wearable device for monitoring physiological characteristics comprising a MSP430 microcontroller and a flash memory, [0213, 0217].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bhat with that of Zdeblick so that the system can be implemented using a widely available components.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Karmakar et al. [Karmakar, Analyzing temporal variability of Standard Descriptors of Poincare plots, May 2010] and Karlen et al. [Karlen, Improving the Accuracy and Efficiency of Respiratory Rate Measurements in Children using Mobile Devices, 2014].
As to claim 1. Bhat discloses An early warning method of sudden death, comprising: 
Step 1: extracting and detecting physiological information, [0060, 0068] physiological signal can be sensed and extracted from one or more sensors, wherein information about respiration, blood oxygen saturation, heart rate and heart rate variability of a subject is extracted and detected to obtain six monitoring indicators comprising a respiratory rate, an AHI index, an arterial oxygen saturation, a heart rate, [0060] the signal includes heart rate, heart rate variability, respiration rate, apnea-hypopnea index, blood oxygen saturation; 
Step 2: performing abnormality detection on the physiological information, [0056, 0062], and calculating an early warning level, [0063] composite index calculated, proceeding to step 3 when a result of the abnormality detection indicates abnormal, [0064] when the threshold is exceeded, generate alarm, and continuing the abnormality detection when the result of the abnormality detection indicates normal, [fig. 4, step 420], wherein an abnormality detection is performed on the physiological information obtained in Step 1, [0063, 0064, fig. 4], wherein when calculating the early warning level, an initial early warning level is 0, the early warning level is incremented by 1 for every occurrence of an abnormality of any one indicator of the respiratory rate, the arterial oxygen saturation, the heart rate, the SD1, and the SD2, and the early warning level is incremented by 1 when the AHI index is slightly abnormal, by 2 when the AHI index is moderately abnormal, or by 3 when the AHI index is severely abnormal, [0081] the composite index is incremented based on detected abnormalities of the measured values; wherein some values are weighed higher than others; and
Step 3: producing sound, light and vibration alarms, [0064, 0076], wherein an alarm device is driven to produce at least one of the sound, light and vibration alarms to remind a user or a guardian of the user, [0076], and provide a corresponding early warning level, wherein a higher early warning level indicates a higher risk of sudden death, the early warning level greater than 3 indicates a necessity of medical attention, and the early warning level greater than 5 indicates a necessity of emergency medical attention, [0012, 0064] different thresholds used to indicate severity;
Step 4: generating an alarming log or a monitoring log, [0012], wherein when the result of the abnormality detection in Step 2 indicates normal, [0012], the monitoring log is generated, [0010], or when the result of the abnormality detection in Step 2 indicates abnormal, the alarming log is recorded and generated after the alarms are produced in Step 3, [0010]; 
Step 5: transmitting data through network, [0067], wherein the obtained original physiological signals, the generated alarming log, and the generated monitoring log are transmitted to a network server terminal for data analysis processing and storage backup, [0067-0069]; and 
Step 6: feeding back expert diagnosis and treatment information, [0083], wherein abnormal data obtained by monitoring are pushed by the network server to a medical care terminal, [0083], where a medical expert makes an early waning assessment on a risk of sudden death, and formulates and feeds back corresponding diagnosis and treatment guidance to the user or the guardian of the user through network, [0083] human assessment of the patient based on the provided data;
wherein the information about respiration reflects a working status of a respiratory system, [0060] wherein a received signal reflects on a working status of the system, and the respiratory rate and an apnea hypopnea index AHI during sleep are monitored respectively, [0060] the monitored signals include respiration rate and apnea-hypoapnea index; wherein the device is an implantable medical device that monitors signals continuously.
Poincare map indicators SD1 and SD2 as one of the six monitoring indicators; wherein the detecting of the respiratory rate is described with an equation (1):
RESP = 60 / TRESP 								(1)
where TRESP denotes a respiratory interval in a detected respiratory wave; and wherein the apnea hypopnea index AHI denotes a number of times of apnea plus hypopnea per hour of sleep;
wherein the Poincare map indicators SD1 and SD2 reflect both a working status of a cardiovascular system and a working status of a nervous system; 
wherein the heart rate variability is extracted and detected by a non-linear analysis method of heart rate variability, and the standard deviations SD1 and SD2 of Poincare map in a heart rate interval are calculated, as described in equations (6) and (7): 
SD12 =                         
                            
                                
                                    1
                                
                                
                                    N
                                    -
                                    1
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    D
                                                
                                                
                                                    i
                                                
                                                
                                                    '
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    							(6)
SD22 =                         
                            
                                
                                    1
                                
                                
                                    N
                                    -
                                    1
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    D
                                                
                                                
                                                    i
                                                
                                                
                                                    '
                                                
                                            
                                            '
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    							(7)

where                         
                            
                                
                                    D
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     and                         
                            
                                
                                    D
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            '
                        
                     are described in equations (8) and (9), and N denotes a total number of heart rate intervals: 
                        
                            
                                
                                    D
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     =                         
                            
                                
                                    1
                                
                                
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        
                                            T
                                            R
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    -
                                     
                                    
                                        
                                            T
                                            R
                                            R
                                        
                                        
                                            n
                                            +
                                            1
                                        
                                    
                                
                            
                        
                    							(8)
                        
                            
                                
                                    D
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            '
                        
                    =                         
                            
                                
                                    1
                                
                                
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        
                                            T
                                            R
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    +
                                     
                                    
                                        
                                            T
                                            R
                                            R
                                        
                                        
                                            n
                                            +
                                            1
                                        
                                    
                                    -
                                     
                                    
                                        
                                            2
                                            T
                                            R
                                            R
                                        
                                        -
                                    
                                
                            
                        
                     					(9)
where                         
                            
                                
                                    T
                                    R
                                    R
                                
                                
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    T
                                    R
                                    R
                                
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     denote respectively an nth heart rate and a (n + l)th heart rate interval,                         
                            
                                
                                    2
                                    T
                                    R
                                    R
                                
                                -
                            
                        
                     denotes an interval mean value of all heart rate intervals, and n is a natural number.

Karmakar teaches a method of analyzing temporal variability of standard descriptors of Poincare plots wherein, in the introduction of the publication, Poincare plot is described as “the simplest technique to describe the non-linear dynamics of a phenomenon. … a visual technique to recognize the hidden correlation patterns of a time series signal.”; wherein the use of the indicators SD1 and SD2 is described as “the popular technique for measuring Poincare plot, which was first proposed by Tulppo et al. published in 1996), is fitting an ellipse and measuring the dispersion of points along the two axis of SD1 and SD2.” [page 1, col. 1, Introduction]; wherein the plot “has been found successful and proved integral to heart rate variability, and is used to provide prognostic information about mortality and chronic heart failure, [page 1, col. 2]; which indicates that the publication is relying on the known use of Poincare plots to improve on the method as clearly indicated in the introduction of the publication and pointed out that the use of SD1 and SD2 is proposed in 1996., more than 20 years before the effective filing date of the current application, and implemented for heart rate variability in 2001 by Brennan et al; wherein the SD1 and SD2 index are calculated using the same formula as claimed in [page 3, col. 2, eq. 1 and 2]; wherein the definition of apnea-hypoapnea is a number of times of apnea plus hypopnea per hour of sleep.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bhat with that of Karmakar so that an overall metrics to visualize a temporal variations of heart rate.
wherein the detecting of the respiratory rate is described with an equation (1):
RESP = 60 / TRESP 								(1)
where TRESP denotes a respiratory interval in a detected respiratory wave.
Karlen teaches measuring a respiratory rate using the same formula as claimed above, [page 2, col. 2].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Bhat and Karmakar with that of Karlen as nothing but using a known formula to quantify a known quantity as is widely used in the art.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Karmakar and Karlen as applied to claim 1 above, further in view of Ferber et al. [Ferber, US 20180085040].
As to claim 4. Bhat discloses The early warning method of sudden death according to claim 1, wherein the information about arterial blood oxygen saturation reflects both a working status of a respiratory system and a working status of a cardiovascular system, [0060] as oxygen is circulated in the artery starting from the lung and then distributed by the heart. 
 The combination of Bhat, Karmakar and Karlen fails to disclose that the arterial oxygen saturation is detected by a dual-wavelength photoplethysmographic sensor with red light at a wavelength of 660 nm and infrared light at a wavelength of 940 nm, and is described with equations (2) and (4), or (3) and (4): 
SP02= α - βR									(2) 
SP02 = α - βR - γR2 								(3) 
R =                         
                            
                                
                                     
                                     
                                     
                                     
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    A
                                                    C
                                                
                                                
                                                    660
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    D
                                                    C
                                                
                                                
                                                    660
                                                
                                            
                                        
                                    
                                     
                                     
                                     
                                
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    A
                                                    C
                                                
                                                
                                                    940
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    D
                                                    C
                                                
                                                
                                                    940
                                                
                                            
                                        
                                    
                                
                            
                        
                    								(4)
where                         
                            
                                
                                    I
                                
                                
                                    A
                                    C
                                
                                
                                    940
                                
                            
                        
                     and                         
                            
                                
                                    I
                                
                                
                                    D
                                    C
                                
                                
                                    940
                                
                            
                        
                     denote respectively an AC component of an intensity of the red light and an AC component of an intensity of the infrared light,                         
                            
                                
                                    I
                                
                                
                                    A
                                    C
                                
                                
                                    660
                                
                            
                        
                     and                         
                            
                                
                                    I
                                
                                
                                    D
                                    C
                                
                                
                                    660
                                
                            
                        
                     denote respectively a DC component of the intensity of the red light and a DC component of the intensity of the infrared light, and α, β and γ each denote an empirical value; 
wherein the equation (2) denotes a first-order linear relation between the blood oxygen saturation and a R value, and the second-order equation (3) is used when the first-order relation is not linear.
Ferber teaches a system and method of biological measurement wherein blood oxygen saturation is measured using a photoplethysmogram (PPG) with one or more wavelengths including 660nm and 940 nm [0144], dual wavelength with wavelengths of 660nm and 940 nm, [0175]; wherein the blood oxygen saturation is described as:
SP02= 110 - 25R
R =                        
                            
                                
                                    
                                        
                                            
                                                
                                                    A
                                                    C
                                                
                                                
                                                    R
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    D
                                                    C
                                                
                                                
                                                    R
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    A
                                                    C
                                                
                                                
                                                    I
                                                    R
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    D
                                                    C
                                                
                                                
                                                    I
                                                    R
                                                
                                            
                                        
                                    
                                
                            
                        
                    
as described in [0114]; wherein the empirical value α is 110 and β is 25.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Bhat, Karmakar and Karlen with that of Ferber so that the blood oxygen saturation can be determined using a widely used method and formula.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Karmakar and Karlen as applied to claim 1 above, further in view of Bandyopadhyay et al. [Bandyopadhyay, US 20170055898].
As to claim 5. Bhat discloses The early warning method of sudden death according to claim 1, wherein the information about heart rate reflects a working status of a cardiovascular system, [0060].
The combination of Bhat, Karmakar and Karlen fails to disclose, wherein the heart rate is detected and described with an equation (5): 
HR= 60 / TRR 									(5) 
where TRR denotes a heart rate interval in a body surface electrocardiogram or a photoplethysmographic.
Bandyopadhyay teaches a physiological measurement system wherein the heart rate is expressed the same as claimed above, [0089].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Bhat, Karmakar and Karlen with that of Bandyopadhyay so that the heart rate can be calculated by simply measuring the rate form an interval in seconds.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Karmakar and Karlen as applied to claim 1 above, further in view of Al Ahmad et al. [Al Ahmad, US 20180049652] further in view of Wellman et al. [Wellman, US 20200054583].
As to claim 7. Bhat fails to disclose The early warning method of sudden death according to claim 1, wherein in Step 2, a normal respiratory rate ranges from 10 times/min to 24 times/min, and an respiratory rate greater than 24 times/min or smaller than 10 times/min is abnormal; 
wherein AHI smaller than or equal to 5 is normal, AHI greater than 5 and smaller than or equal to 15 is slightly abnormal, AI greater than 15 and smaller than or equal to 30 is moderately abnormal, and AHI greater than 30 is severely abnormal; 
wherein the arterial oxygen saturation greater than or equal to 90% is normal, and the arterial oxygen saturation smaller than 90% is abnormal; 
wherein the heart rate in a range of 60 times/min to 100 times/min is normal, and the heart rate greater than 100 times/min or smaller than 60 times/min is abnormal; and 
wherein the Poincare map indicators SD1 and SD2 are normal when an empirical value of SD 1 is greater than or equal to 10 ms and an empirical value of SD2 is greater than or equal to 20ms, and the Poincare map indicators SD1 and SD2 are abnormal when an empirical value of SD 1 is smaller than 10ms or an empirical value of SD2 is smaller than 20ms.
Karmakar teaches analyzing temporal variations of Poincare map indicators wherein normal ranges for SD1 and SD2 is illustrated in [fig. 1] for different abnormalities.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bhat with that of Karmakar so that the normal rates can be used as a threshold.
The combination of Bhat, Karmaker and Karlen fails to teach wherein AHI smaller than or equal to 5 is normal, AHI greater than 5 and smaller than or equal to 15 is slightly abnormal, AHI greater than 15 and smaller than or equal to 30 is moderately abnormal, and AHI greater than 30 is severely abnormal

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Bhat, Karmaker and Karlen with that of Al Ahmad so that the normal rates can be used as a threshold.
The combination of Bhat, Karmaker, Karlen and Al Ahmad fails to teach wherein AHI smaller than or equal to 5 is normal, AHI greater than 5 and smaller than or equal to 15 is slightly abnormal, AI greater than 15 and smaller than or equal to 30 is moderately abnormal, and AHI greater than 30 is severely abnormal.
Wellman teaches system and method for treating sleep apnea wherein normal AHI ranges are from 5-15, and 15-30, [0086].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Bhat, Karmaker, Karlen and Al Ahmad with that of Wellman so that the normal rates can be used as a threshold.






Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Argument 1: [Remarks page 11] Bhat does not disclose the list of limitations from claim 1.
Response 1: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Argument 2: [Remarks page 14, first line] Bhat merely refers to heart rate variability in the contents underlined in [0060] and Bhat merely refers to variance in the contents of [0078].
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action clearly indicates that Bhat fails to explicitly disclose the above feature. However, Bhat recognizes the use of variance on the received signal to determine disclosed parameters that include heart rate variability. The Office Action is using the above disclosure to indicate that one of ordinary skill in the art can further expand on the generally recognized methods of using variance given the teachings of Karmaker et al. and Karlen et al.

Argument 3: [Remarks page 16] Up to now, there exists no expression of SD1 and SD2 among the time-domain analysis indicators of HRV analysis technology but only expression of 
Response 3: The Office Action included evidence, according to MPEP 2106.7(b)(2) and MPEP 2106.7(a)(III)(C), to indicate the assertion taken in the official notice. As detailed above in the rejection of claim 1, Karmakar teaches that the use of SD1 and SD2 as indicators in the analysis of HRV has been established in 1996 and further implemented in 2001 and describes the methods in the introduction section of the publication as “the simplest technique to describe the non-linear dynamics of a phenomenon. … a visual technique to recognize the hidden correlation patterns of a time series signal.” And wherein the plot “has been found successful and proved integral to heart rate variability, and is used to provide prognostic information about mortality and chronic heart failure”.

Argument 4: [Remarks page 16] Kim and Sessa do not use SD1 and SD2 as claimed in the current application and implies that the use of SD1 and SD2 as claimed is not well known in the art at the time filing of the current invention.
Response 4: The Office Action is not relying on the teachings of Kim and Sessa for any of the rejections in the Office Action.

Argument 5: [Remarks page 16] SD1 and SD2 are not finite time-domain analysis indicators.
Response 5: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “finite time-domain analysis indicators”) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 6: [Remarks page 18] Using and calculating individual breath rate of each breath beat in the present application is advantageous over the technology in Karlen.
Response 6: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “individual breath rate of each breath beat”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
What is claimed is “where TRESP denotes a respiratory interval in a detected respiratory wave”. There is no indication of how the “respiratory interval” is determined. It is only claimed as “a respiratory interval in a detected respiratory wave”.

Argument 7: [Remarks page 18] Bhat shall not be considered as the closest prior art to the present application as Bhat is applied in the art of heart failure. However, the present application explicitly recited that the technical solutions thereof are applied in the medical field of sudden death”.
Response 7: In response to applicant's argument that Bhat is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, described in the current application ischemic heart disease, stroke and hypertensive heart disease among the top ten causes of death worldwide are directly related to sudden death”.

Argument 8: [Remarks page 20] The formulas in Ferber are primitive theoretical ones which are not completely in coincidence with the actual application.
Response 8: In response to applicant's argument that “the formulas in Ferver are not completely in coincidence with the actual application” and “with the decline of the arterial oxygen saturation, the empirical formulas deviate from linear format with so great errors”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Formulas in Ferver are the same formulas as claimed in claim 9 equations 2 and 4 applying a specific value numeric values to the generic form of the formula as claimed. 

Argument 9: [Remarks page 21] The intervals in Bandypopadhyay is calculated by averaging the intervals.
Response 9: The cited portion of Bandypopadhyay teaches that the intervals “can be achieved by averaging the R-R intervals for beats detected within each second and then each second.

Argument 10: [Remarks page 22] All the normal value ranges and thresholds listed in the present application are not disclosed in the prior art.
Response 10: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
All the claimed ranges in the cited arts are within the ranges of the limitations of claim 7.

Argument 11: [Remarks page 24] As described in [0003 and claim 1] of Zdeblick, the wearable system in refers to a device outside a human body. Zdeblick only discloses the use of an MSP430 and FLASH module, but does not disclose the specific method for using the MSP430 and the FLASH module in detail.
Response 11: The Office Action is not relying on the cited portion of Zdeblick that describes an implementation of “some embodiments” of the wearable system. The cited portions [0213, 0217] teach the use of the specific types of processor and storage in the receiver, [fig. 24, 0209] that is described to be an implanted device, [0191].
The details of the implementation of the processor and storage are not claimed in claim 9. But Zdeblick teaches a programmable processor that can be programmed to implement the functions as claimed in claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benyam Haile/Primary Examiner, Art Unit 2688